Citation Nr: 0837170	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a cervical spin 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for memory loss.

4.  Entitlement to service connection for memory loss, to 
include as due t an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to March 
1988, November 1990 to June 1991, and from February 2003 to 
July 2004.  Additionally, the record reflected that the 
veteran has been a member of the Pennsylvania Army National 
Guard since 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which determined that new and 
material evidence had not been submitted to reopen the claims 
on appeal.  Nevertheless, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  
Thus, the issues on appeal have been recharacterized as shown 
above.  

In December 2007, the veteran presented testimony at a 
personal hearing conducted at the Philadelphia RO before the 
undersigned Acting Veterans Law Judge (AVLJ).  A transcript 
of this personal hearing is in the veteran's claims folder.



FINDINGS OF FACT

1.  In April 1998, the RO denied the claim for service 
connection for cervical pain.  The veteran was notified of 
that decision, but did not initiate an appeal.

2.  Some of the evidence received since 1998 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a 
cervical disability. 

3.  A cervical disability has not been shown to be causally 
or etiologically related to the veteran's military service.

4.  In April 1998, the RO denied the claim for service 
connection for memory loss.  The veteran was notified of that 
decision, but did not initiate an appeal.

5.  Some of the evidence received since 1998 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for memory 
loss. 

6.  Memory loss, to include as due to an undiagnosed illness, 
has not been shown to be causally or etiologically related to 
the veteran's military service, including his service during 
the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The April 1998 RO rating decision that denied service 
connection for cervical pain is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2007).

2.  New and material evidence has been received, and the 
claim for service connection for a cervical disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).

4.  The April 1998 RO rating decision that denied service 
connection for memory loss is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2007).

5.  New and material evidence has been received, and the 
claim for service connection for memory loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

6.  The criteria for service connection for memory loss, to 
include as due to an undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the 
Board has found new and material evidence in his case, a 
discussion of whether the veteran was provided proper Kent 
notice is not necessary.  

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in September 2003.  The letter addressed 
all of the notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this regard, the 
September 2003 letter informed the veteran of what the 
evidence must show to establish service connection and 
provided information on undiagnosed illnesses, informed the 
veteran that it would obtain medical records if he provided a 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, and 
informed him of the various evidence that he could provide to 
support his claims.  In this case, the fact that the notice 
did not address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claims.  

The veteran underwent a VA examination in November 2006 in 
connection with his cervical disability claim.  The Board 
acknowledges that the veteran has not had VA examination 
specifically for his claim for memory loss during the 
pendency of this appeal.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  The 
Board concludes an examination is not needed for the 
aforementioned claim on a direct basis because there is no 
evidence of any in-service memory loss besides the veteran's 
own statements.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (finding no prejudicial error in Board's statement 
of reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the veteran's 
claim on a direct basis since it could not provide evidence 
of a past event.  Further, as will be discussed more 
thoroughly below, the Board concludes an examination is not 
needed for the aforementioned claim because although there is 
evidence that the veteran has memory loss, based on his own 
testimony, it has not manifested to a degree to 10 percent as 
required pursuant to 38 C.F.R. § 3.317.  As such, an 
examination is not required.  38 C.F.R. § 3.159(c)(4)(i).  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An April 1998 RO decision originally denied service 
connection for neck pain because the available service 
treatment records did not contain any findings of a cervical 
spine condition.  This decision also denied service 
connection for memory loss on a direct basis because there 
was no evidence of such on active duty and under 38 U.S.C.A. 
§ 3.317 because the available evidence did not show that the 
criteria for a compensable evaluation were met.  Because the 
veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The veteran, however, now 
seeks to reopen his claims.  As noted, despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final April 1998 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final April 1998 rating decision is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the April 1998 decision includes, but is not 
limited to, additional service treatment records dated from 
1989 to 2004, VA treatment records, private treatment records 
from A.F.P. and L.O.A., a November 2006 VA spine examination, 
and the veteran's hearing testimony.  As noted, the veteran's 
claim for neck pain (now characterized as a cervical 
disability) was previously denied, in part, because there was 
no evidence showing that he had a neck condition during 
service.  The evidence now contains a February 2003 report of 
medical history that reflected that the veteran reported 
headaches and neck aches since the Persian Gulf from helmet 
wear.  Obviously, this evidence is new in that it was not 
previously of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate his claim.  
Further, as its credibility is presumed, the record raises a 
reasonable possibility of substantiating the claim.  Justus, 
3 Vet. App. at 513.  For these reasons, the Board finds that 
the additional evidence received since 1998 warrants a 
reopening of the veteran's claim of service connection for a 
cervical disability, as it is new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).

Turning to the claim for memory loss, the claim was 
previously denied, in part, because there was no evidence 
showing that memory loss had not manifested to a degree of 10 
percent.  The evidence now contains a May 1998 report of 
medical history where the veteran indicated that he had loss 
of memory and was forgetful.  Obviously, this evidence is new 
in that it was not previously of record.  Moreover, this 
evidence relates to an unestablished fact necessary to 
substantiate his claim.  Further, as its credibility is 
presumed, the record raises a reasonable possibility of 
substantiating the claim.  Justus, 3 Vet. App. at 513.  For 
these reasons, the Board finds that the additional evidence 
received since 1998 warrants a reopening of the veteran's 
claim of service connection for memory loss, as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).

Service connection 

Having reopened the veteran's claims, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for a cervical disability and memory loss 
may be granted on the merits, de novo.  The Board's following 
decision results in no prejudice to the veteran in terms of 
review of the evidence because the RO has considered all the 
evidence submitted by the veteran and concluded that there 
was no new and material evidence to reopen the claims.  There 
would be no purpose in remanding these issue on the merits t 
the RO since they have already reviewed all the evidence and 
determined that service connection was not warranted.  There 
is no prejudice to the veteran by the Board deciding the 
claim on the merits at this point. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  Cervical disability

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a 
cervical disability.  The veteran contended that he developed 
a cervical disability from the weight and movement of his 
helmet while driving large trucks off road in the desert 
during his time in the Persian Gulf.  The service treatment 
records from his period of service from 1983 to 1988 were 
absent for findings of neck complaints as were his service 
treatment records dated during his period of service from 
1990 to 1991 when he was in the Persian Gulf.  

In fact, the first findings of a neck complaints were in 
private treatment records from A.F.P. and L.O.A. dated from 
1993 to 1999.  The Board finds it significant that in an 
October 1993 record from A.F.P., there was a notation that 
the veteran hit his head on a beam the prior winter and was 
knocked unconscious for a few seconds.  The veteran reported 
intermittent right cervical discomfort.  The assessment was 
right cervical muscle spasm.  A December 1993 x-ray from 
L.O.A. indicated minor degenerative changes of the cervical 
spine.  Moreover, February and March 1995 records from both 
facilities continued to report that the veteran had neck pain 
since 1993.  A November 1995 MRI of the cervical spine was 
normal and the spine had full range of motion.  

The first VA recording of neck aches was in a September 1996 
VA Persian Gulf medical profile wherein the veteran stated he 
had neck aches from March 1991 to the present.  During his 
May 1997 spine examination, the veteran stated he had neck 
pain since approximately 1992 and reported having a normal 
MRI.  The impression was mild neck pain from a number of 
years ago.  

Importantly, the veteran underwent another VA examination in 
November 2006 wherein the examiner reviewed the entire claims 
file.  The examiner noted the February 2003 report of medical 
history wherein the veteran reported having neck pain from 
his helmet in the Persian Gulf and the private treatment 
records which indicated that the veteran had neck pain on and 
off since bumping his head on the beam after his Persian Gulf 
service.  The current diagnosis was mild degenerative changes 
of the cervical spine.  The examiner concluded the veteran's 
present degenerative changes of the cervical spine were not 
caused by or related to his military service.  The examiner 
reasoned that the veteran had an extensive work up in 1995 
following his complaints of neck pain and the studies were 
negative.  Further, the recent x-rays were mostly due to 
advancing age rather than due to helmet wear while in the 
Persian Gulf.  

The Board affords the November 2006 VA examination great 
probative weight.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  This 
examination is based on a thorough review of the veteran's 
claims file including his service treatment records and post 
service medical records.  Moreover, it's rationale is 
supported by the evidence of record.  Although the veteran 
might sincerely believe that his cervical disability was 
caused by his helmet, he, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, the veteran has been shown to have a cervical 
disability.  However, the more persuasive medical evidence 
does not reveal a nexus to a cervical disability beginning in 
service.  Additionally, the evidence does not support service 
connection by a presumptive basis because there is no medical 
evidence showing that the veteran's cervical arthritis 
manifested itself to a degree of 10 percent or more within 
one year from the date of his separation from service.  38 
C.F.R. 
§§ 3.307(a)(3), 3.309(a).  As such, service connection for a 
cervical disability must be denied.  38 C.F.R. § 3.303.  

2.  Memory loss

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).  To fulfill the requirement of chronicity, the 
illness must have persisted for six months.  38 U.S.C.A. § 
1117, 38 C.F.R. § 3.317 (2007).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for memory loss 
as due to an undiagnosed illness.  As a preliminary matter, 
the Board notes that the veteran meets the definition of a 
Persian Gulf Veteran pursuant to 38 C.F.R. § 3.317.  His DD 
214 Form reflected that he had service in Southwest Asia from 
January to May 1991 and that he received the Southwest Asia 
Service Medal.  38 C.F.R. § 3.317(d)(1);(2).  The Board will 
begin with an analysis regarding whether the veteran is 
entitled to service connection under the provisions of 
38 C.F.R. § 3.317.

The first record of memory loss was in a September 1996 
Persian Gulf medical profile.  In June 1997, the veteran 
underwent a VA examination that addressed this claim.  The 
veteran reported that several times a day for the last four 
years, he went to get things from another room and forgot 
what he intended to get.  The examiner noted potential toxic 
exposure to chemicals while in the Persian Gulf.  The 
examiner concluded that the veteran had concentration and 
short term memory difficulty, which was verified on objective 
testing.  Further the effects were mild and not related to 
any diagnosis of psychiatric illness.  As such, this 
examination indicates that the veteran has memory loss that 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1)(ii).  

However, in order to establish service connection under 
38 C.F.R. § 3.317, memory loss has to have existed for at 
least six months and became manifest to a degree of 10 
percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i), (4).  The only 
other recorded finding of memory loss was on a May 1998 
report of medical history during the veteran's National Guard 
service.  In particular, on a February 2003 report of medical 
history, the veteran indicated that he did not have any 
memory loss.  Regardless, the veteran testified that he has 
continued to have problems with his short term memory loss.  
The veteran and his wife testified that he underwent testing 
at the VA in 2005.  However, a review of the VA treatment 
records dated in 2005 does not indicate that any memory loss 
testing was performed.  In fact, these records reflected that 
the veteran has several sessions to help with relaxation due 
to stress at work and with his life. 

In any event, even assuming without deciding that the veteran 
has continued to have chronic memory problems, the veteran's 
own testimony does not suggest any memory loss has manifested 
to at least a degree of 10 percent.  The Board notes that 
memory loss does not have its own diagnostic code so it is 
rated by analogy under 38 C.F.R. § 4.130, Diagnostic Code 
9326, dementia due to other neurologic or general medical 
conditions.  The criteria for a 10 percent rating require a 
showing of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  Although the veteran was frustrated by his 
memory loss, he coped with it by writing things down.  The 
Board finds it significant that the veteran testified that 
his memory loss did not interfere with his employment at the 
post office because his job was repetitive and his supervisor 
was very accommodating.  As such, a decrease in work 
efficiency has not been shown to warrant a 10 percent rating 
under Diagnostic Code 9326.  38 C.F.R. § 4.130.  Thus, 
service connection for memory loss cannot be granted as an 
undiagnosed illness.  See 38 C.F.R. §§ 3.317(a)(5); 4.20.

Moreover, service connection for memory loss cannot be 
granted on a direct basis either.  As noted above, the 
veteran's active duty service medical records were absent for 
findings of memory loss.  Further, the veteran reported 
during his 1997 VA examination that his memory problems 
started four years earlier in 1993, after he was released 
from active duty service.  Additionally, he reported that he 
did not have memory problems in February 2003 during his 
third period of active duty.  As such, there is no evidence 
linking any memory problems to service.  Consequently, 
entitlement to service connection for memory loss must be 
denied on a direct basis as well.  38 C.F.R. § 3.303.  
















ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a cervical disability 
is reopened; to that extent only, the appeal is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for memory loss is 
reopened; to that extent only, the appeal is granted.

Entitlement to service connection for a cervical disability 
is denied.

Entitlement to service connection for memory loss is denied.  



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


